FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                     UNITED STATES COURT OF APPEALS                  April 18, 2008
                                                                  Elisabeth A. Shumaker
                                  TENTH CIRCUIT                       Clerk of Court



 DARRELL G. HAFEN,

                Plaintiff-Appellant,                      No. 08-4007
          v.                                              (D. of Utah)
 KEVIN CARTER, Director, and                      (D.C. No.2:06-CV-989-TC)
 MICHAEL MORRIS, Chairman, of
 STATE OF UTAH SCHOOL AND
 INSTITUTIONAL LANDS
 ADMINISTRATION (SITLA),

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before LUCERO, TYMKOVICH, and HOLMES, Circuit Judges. **



      Darrell G. Hafen appeals the district court’s sua sponte dismissal of his pro

se complaint. 1 In the complaint, Hafen alleged the State of Utah School and

      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      1
           Because Hafen is proceeding pro se, we review his filings liberally. See
                                                                       (continued...)
Institutional Trust Lands Administration (SITLA) violated his state and federal

constitutional rights by (1) reneging on a supposed contract to purchase 10,000

acres of land from the State of Utah, and (2) undermining his plans to build a

solar city on a separate parcel. Hafen demanded that either he be allowed to

attend any future SITLA meeting concerning the two parcels or SITLA be

prohibited from holding such a meeting. Because Hafen proceeded in forma

pauperis (IFP), the district court sua sponte dismissed Hafen’s complaint as

frivolous, concluding the factual allegations to be wholly incredible and fantastic.

28 U.S.C. § 1915(e)(2)(B)(i).

      We agree with the district court’s reasoning and therefore DISMISS this

appeal.

                                  I. Background

      The magistrate judge’s opinion describes well the factual and procedural

background of this case. See R., Vol. II, Doc. 43. We summarize only a few key

points, highlighting the wholly speculative nature of Hafen’s allegations.

      Hafen alleges he entered into a contract with the State of Utah to purchase

10,000 acres of land. At the same time, he alleges he contracted with a private

landowner to purchase a plot adjacent to the 10,000 acres. After the private

contract was entered, the landowner demanded Hafen pay him twice the agreed

      1
       (...continued)
Haines v. Kerner, 404 U.S. 519, 520 (1972); Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991).

                                         -2-
upon price or he would shoot Hafen. Knowing that person to have a history of

violence, Hafen did not purchase his parcel and also asked the State of Utah to

put the 10,000-acre contract “on hold.” Hafen then waited for the landowner and

his three sons to die. They are now allegedly deceased.

      Hafen also claims he spoke during a special session of the Utah legislature,

expressing his intention to build a solar city on another large plot of land, known

as “the south block.”

      Hafen then learned that SITLA was contemplating to use or sell both the

10,000-acre plot and the south block. A SITLA meeting regarding these two

parcels was allegedly scheduled for November 30, 2006, and Hafen sought to

speak at the meeting. But SITLA executives, the two Defendants in this case,

allegedly prohibited him from doing so.

      Hafen sued, alleging that SITLA and unnamed co-conspirators destroyed

his contract for the 10,000 acres and took the south block away from him. In

various documents filed with the complaint, Hafen also related the following: he

was possibly suffering from Alzheimer’s disease; he was taking a leave of

absence from his current job to work with California Governor Schwarzenegger

(his personal acquaintance); and he could use his relationship with Governor

Schwarzenegger to help all western states with water and power issues.




                                          -3-
                                   II. Discussion

      Hafen proceeded IFP below and is thus subject to the requirements of 28

U.S.C. § 1915. Under § 1915(e)(2)(B)(i), district courts must dismiss an IFP

complaint if it “is frivolous or malicious.” The term “frivolous” in this context

refers to a complaint containing “inarguable legal conclusion[s]” or “fanciful

factual allegation[s].” Neitzke v. Williams, 490 U.S. 319, 325 (1989). 2 The legal

standard for dismissal under § 1915(e)(2)(B)(i) differs from that of a dismissal

under Federal Rule of Civil Procedure 12(b)(6). Id. at 325–28; see also

McKinney v. Okla. Dep’t of Human Servs., 925 F.2d 363, 365 (10th Cir. 1991).

Under § 1915(e)(2)(B)(i), district court judges have “the unusual power to pierce

the veil of the complaint’s factual allegations and dismiss those claims whose

factual contentions are clearly baseless”—for example, “claims describing

fantastic or delusional scenarios.” Neitzke, 490 U.S. at 327–28. Thus, “a finding

of factual frivolousness is appropriate when the facts alleged rise to the level of

the irrational or the wholly incredible.” Denton v. Hernandez, 504 U.S. 25, 33

(1992).

      When, as here, the district court’s determination of frivolousness does not

turn on an issue of law, we review a sua sponte dismissal under

§ 1915(e)(2)(B)(i) for abuse of discretion. Id. at 27, 33. Carefully reviewing all


      2
       Neitzke and all other cases we cite dealt with § 1915(d), which in 1996
became § 1915(e)(2)(B)(i).

                                         -4-
filings, the district court concluded Hafen’s “pleadings are replete with incredible

and fantastic factual allegations that have little or no relation to his asserted legal

claim,” and “most, if not all, of those allegations have little or no basis in fact.”

R., Vol. II, Doc. 43 at 10.

      We do not see an abuse of discretion in this determination and agree with

the district court’s conclusion.

                                   III. Conclusion

      For the foregoing reasons, we DISMISS Hafen’s appeal.

                                                 Entered for the Court

                                                 Timothy M. Tymkovich
                                                 Circuit Judge




                                           -5-